Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 1 of 10




                                 August 31, 2021
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 2 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 3 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 4 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 5 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 6 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 7 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 8 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 9 of 10
Case 2:17-cr-00203-JCC Document 384 Filed 08/31/21 Page 10 of 10
